     Case 2:20-cv-00987-GMN-BNW Document 15 Filed 08/13/20 Page 1 of 2




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    Heather Jacobs,                                       Case No. 2:20-cv-00987-GMN-BNW
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    Walmart, Inc., d/b/a Walmart Supercenter
      #3473, et al.,
10
                             Defendants.
11

12

13
            Pending before the Court was a Stipulated Protective Order, which the Court approved to
14
     facilitate discovery in this case. This order reminds counsel that there is a presumption of public
15
     access to judicial files and records. A party seeking to file a confidential document under seal
16
     must file a motion to seal and must comply with the Ninth Circuit’s directives in Kamakana v.
17
     City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).
18
            The Court has adopted electronic filing procedures. Attorneys must file documents under
19
     seal using the Court’s electronic filing procedures. See Local Rule IA 10-5. Papers filed with the
20
     Court under seal must be accompanied with a concurrently-filed motion for leave to file those
21
     documents under seal. See Local Rule IA 10-5(a).
22
            The Court has approved the blanket protective order to facilitate discovery exchanges. But
23
     there has been no showing, and the Court has not found, that any specific documents are
24
     secret or confidential. The parties have not provided specific facts supported by declarations or
25
     concrete examples to establish that a protective order is required to protect any specific trade
26
     secret or other confidential information pursuant to Rule 26(c) or that disclosure would cause an
27
     identifiable and significant harm. The Ninth Circuit has held that there is a presumption of public
28
     Case 2:20-cv-00987-GMN-BNW Document 15 Filed 08/13/20 Page 2 of 2




 1   access to judicial files and records, and that parties seeking to maintain the confidentiality of

 2   documents attached to nondispositive motions must show good cause exists to overcome the

 3   presumption of public access. See Kamakana 447 F.3d at 1179. Parties seeking to maintain the

 4   secrecy of documents attached to dispositive motions must show compelling reasons sufficient to

 5   overcome the presumption of public access. Id. at 1180. All motions to seal must address the

 6   applicable standard and explain why that standard has been met. The fact that a court has

 7   entered a blanket stipulated protective order and that a party has designated a document as

 8   confidential pursuant to that protective order does not, standing alone, establish sufficient grounds

 9   to seal a filed document. See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th

10   Cir. 2003); see also Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).

11          If the sole ground for a motion to seal is that the opposing party (or non-party) has

12   designated a document as confidential, the designator shall file (within seven days of the filing of

13   the motion to seal) either (1) a declaration establishing sufficient justification for sealing each

14   document at issue or (2) a notice of withdrawal of the designation(s) and consent to unsealing. If

15   neither filing is made, the Court may order the document(s) unsealed without further notice.

16          IT IS ORDERED that counsel shall comply with the requirements of Local Rule IA 10-

17   5, the Ninth Circuit’s decision in Kamakana, 447 F.3d 1172, and the procedures outlined above,

18   with respect to any documents filed under seal. To the extent any aspect of the stipulated

19   protective order may conflict with this order or Local Rule IA 10-5, that aspect of the stipulated

20   protective order is hereby superseded with this order.

21          DATED: August 13, 2020.]

22

23                                                          BRENDA WEKSLER
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                  Page 2 of 2
